Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
DETAILED ACTION
Allowable Subject Matter
1. 	Claims 21-40 are allowed.
2. 	The following is a statement of reasons for the indication of allowable subject matter:  
 The instant invention is related to methods and systems for facilitating intra-vehicle as well as inter-vehicle data communications between edge systems of vehicles.
Prior arts were found for the independent claims as follows:
Ian David Parr et al. (US 2009/0106393 A1)
Daniel C. Battagin et al. (US 2005/0278307 A1)
 	Parr discloses a method of distributing rights-managed media data items to users.
  	Battagin discloses method, system, and apparatus for discovering and connecting to data sources.
	Applicant uniquely claimed the below distinct features in independent claims 21, 31 and 36 of the instant invention, which are not found in the prior arts, either singularly or in combination:
	Claim 21:
 	A computer-implemented method of exchanging real- time data between vehicle systems, comprising: 
transmitting, by a requestor device, a request for sensor data to a first vehicle system; 
based on determining that the first vehicle system does not have the requested sensor data, transmitting a request to an operations center for the requested sensor data; 
based on determining that the operations center does not have the requested sensor data, querying the operations center for a list of second vehicle systems; 
querying one or more of the second vehicle systems for the requested sensor data; and 
receiving, at the requestor device, the requested sensor data from the one or more of the second vehicle systems.
 	Claim 31:
 	A system for exchanging real-time data between vehicle systems, comprising: 
one or more processors; and 
a non-transitory computer readable medium storing instructions that, when executed by the one or more processors, cause the one or more processors to perform: 
transmitting, by a requestor device, a request for sensor data to a first vehicle system; 
based on determining that the first vehicle system does not have the requested sensor data, querying an operations center for the requested sensor data; 
based on determining that the operations center does not have the requested sensor data, querying the operations center for a list of second vehicle systems; 
querying one or more of the second vehicle systems for the requested sensor data; and 
receiving, at the requestor device, the requested sensor data from the one or more of the second vehicle systems.
	Claim 36:
 	A non-transitory computer readable medium storing instructions that, when executed by one or more processors, cause the one or more processors to perform a method of exchanging real-time data between vehicle systems comprising: 
transmitting, by a requestor device, a request for sensor data to a first vehicle system; 
based on determining that the first vehicle system does not have the requested sensor data, querying an operations center for the requested sensor data; 
based on determining that the operations center does not have the requested sensor data, querying the operations center for a list of second vehicle systems; 
querying one or more of the second vehicle systems for the requested sensor data; and 
receiving, at the requestor device, the requested sensor data from the one or more of the second vehicle systems.
	
These features, as well as the combination of all the limitations within the independent claims, are not found or suggested in the prior art.
The dependent claims further limit the independent claims and are considered allowable on the same basis as the independent claims as well as for the further limitations set forth.    
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Any inquiry concerning this communication or earlier communications from the examiner should be directed to WILL LIN whose telephone number is (571)272-8749.  The examiner can normally be reached on Monday - Friday - 8:00 am - 5:00 pm EST.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Charles Jiang can be reached on (571)270-7191.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/WILL W LIN/Primary Examiner, Art Unit 2412